DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lockwood describes a separate housing for the wound treatment apparatus and therefore does not disclose “wherein the reduce pressure source and the at least one pressure measurement device are part of the wound dressing,” it is noted that the present claims do not disclose any structural relationship between the wound dressing and the reduce pressure source and measurement device. The limitation “part of” does not imply any direct contact or relationship between the claimed elements. The since the reduce pressure source of Lockwood is connected to the wound dressing via tubing and a port, the reduce pressure source therefore can be considered to be “part of” the wound dressing because the two elements are directly connected and in fluid communication with each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 5-8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lockwood et al. (7,022,113; herein after “Lockwood”) as evidenced by Lockwood et al. (6,685,681; herein after “Lockwood ‘681”).
With respect to claim 5, Lockwood discloses a system for administering a reduced pressure treatment to a wound site, as shown in figure 1, comprising a wound dressing 28, a pressure measurement device 124, and a vacuum system comprising a reduced pressure source 110 and a control device 20, as shown in figure 2. The wound dressing 28 comprises a wound cover for covering and enclosing a wound site 22 and skin around the wound site 22, as shown in figure 1. The pressure measurement device 124 measured pressure at the wound bed (i.e. beneath the wound cover), as disclosed in column 30, lines 7-9. The control device 20 comprises a feedback system to control the reduced pressure source 110 based on pressure differentials measured by the pressure measuring device 124, as disclosed in column 7, lines 15-26, and is configured to transmit electronic signals to control the reduced pressure source 110, as disclosed in column 5, lines 7-21. The since the reduce pressure source and pressure 
With respect to claim 6, Lockwood discloses in column 9, lines 47-51, the structure of the wound dressing is disclosed in 09/723,352 (Lockwood ‘681) which is incorporated by reference. Lockwood ‘681 discloses a wound dressing comprising a wound cover 62 and a matrix material 20, as shown in figure 3. The matrix material 20 distributes suction across the wound site 16, as shown in figure 3 and described in column 6, lines 2-7.
With respect to claims 7 and 8, a suction port (shown in figure 1 but not numbered) is coupled to the wound cover 28 and a tube 32 connects the dressing to the vacuum system 110, as shown in figures 1 and 2.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Lockwood, does not disclose the pressure measurement device comprises a sensor that detects either a pressure differential at the wound site and outside the wound site, or the pressure differential between the reduced pressure source and the wound site. The pressure measurement device of Lockwood is disclosed as only measuring the pressure at the wound site and detecting .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781